OPINION — AG — ** FIRE SERVICE — GUIDELINES — RECORDS ** A SINGLE COMMISSIONER OF THE COMMISSION ON FIRE PROTECTION PERSONNEL STANDARDS AND EDUCATION MAY, EITHER QUARTERLY OR AT SUCH OTHER INTERVAL AS HE OR SHE MAY DEEM PRUDENT, UNDERTAKE TO REVIEW THE COMMISSION'S RECORDS PERTAINING TO ALLOCATION OF COMMISSION FUNDS MADE UNDER PROPER CONTRACTS OF THE COMMISSION. (FISCAL AFFAIRS, FIREFIGHTERS, PUBLIC CONTRACTS, STANDARDS, CERTIFICATION, PUBLIC RECORD, INSPECTION, REVIEW, PUBLIC FUNDS) CITE: 74 O.S. 1551 [74-1551], 74 O.S. 1552 [74-1552], 74 O.S. 1556 [74-1556], 74 O.S. 1557 [74-1557] (JAMES B. FRANKS)